Title: From Thomas Jefferson to James Madison, 8 August 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 8. 06
                        
                        Your’s of the 4th. is recieved. I think the course which has been taken for sending MelliMeni home is the
                            best: & I concur with you in the expediency of giving no answer to Turreau. indeed his letter does not seem to call for
                            one. in the present state of our affairs it will certainly be better not to appoint a Consul at St. Thomas’s. we must not
                            risk great things for small. a Consul merely to patronise a commerce which the laws forbid, would be a measure in
                            opposition to the law, & not for it’s execution.    I have recieved an impression from some cause or other that we had a
                            convention with Spain for the mutual surrender of fugitives from justice in cases of murder & forgery. but on examining
                            my collection of the laws here, (which however is imperfect) I do not find such an one. if we have such a Convention the murderer of his negro must certainly be given up. if we have not,
                            he as certainly cannot. of this I imagine you can satisfy yourself. if he is to be given up our constitution secures to
                            him a previous trial by jury. he should be regularly indicted for having committed a certain crime within the territories
                            of Spain, and the jury finding him guilty, the judgment of the court should be that he be delivered up to the Spanish
                            authority. the case is of new creation by the convention, and should therefore take the course of analogous cases already
                            known to the law.
                        The fact mentioned by Govr. Lewis, that the British have a fort on the isthmus near Carleton or Buckisland is
                            equally unknown & astonishing to me. certainly we are bound to look into it immediately. the first step to be taken I
                            think is to ascertain the fact, for which purpose I should suppose it best that Genl. Dearborne should send a discreet
                            judicious officer to the place, with orders to do nothing more than to satisfy himself of the fact and report it to him.    I
                            think a new marshall should now be appointed for N. York, & will thank you to order a blank commission for this purpose
                            to be forwarded to mr Gallatin, as was settled before we parted.
                        I now return you the letters of P. Edwards, Cathcart, Govr. Lewis, Turreau, & Govr. Claiborne; and I
                            inclose to you for your office Mellimenni’s letter to me, Browne’s with an official report, Jones’s petn for a pardon,
                            Govr. Claiborne’s & judge Hall’s recommendation in Perryman’s case, on which two last, pardons are to be issued; and
                            Phelps’s letter to be lodged in the patent office.
                        I am likely to be detained here a week more before I can set out for Bedford. my absence will be of about 10.
                            days. if you can have my great coat put into the hands of the stage driver as he passes on Wednesday afternoon, I shall
                            get it in time for my journey, and be very thankful to you for the accomodation. my affectionate salutations are tendered
                            to yourself & mrs Madison.
                        
                            Th: Jefferson
                            
                        
                    